     Case 4:19-cv-00063-WTM-CLR Document 113 Filed 09/13/19 Page 1 of 9




                     UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION

ANTHONY OLIVER,                         )
                                        )
      Plaintiff,                        )
                                        )
v.                                      )            CV419-063
                                        )
LYFT, INC. et al.,                      )
                                        )
      Defendants.                       )


ANTHONY A. OLIVER,                      )
                                        )
      Plaintiff,                        )
                                        )
v.                                      )            CV419-125
                                        )
LYFT, INC.,                             )
                                        )
      Defendant.                        )


         ORDER AND REPORT AND RECOMMENDATION 1

      Pro se plaintiff Anthony Oliver is familiar—all too familiar—to the

federal courts. 2 Earlier this year, the Court extended the filing conditions



1
  The Clerk is DIRECTED to docket this Report and Recommendation in both cases.
Since the majority of the analysis below applies equally, and the undersigned
recommends imposing the restrictions in both cases, it is presented once. The
disposition of other case-specific matters are detailed below.
2
  The first of Oliver’s cases in this Court that was dismissed for failure to obey the
Court’s orders was Oliver v. County of Chatham, et al., CV417-101, doc. 189 (S.D. Ga.
March 30, 2018) (finding that Oliver’s continued assertion of “bombastic allegations of
     Case 4:19-cv-00063-WTM-CLR Document 113 Filed 09/13/19 Page 2 of 9




it imposed on Oliver, based on his apparently incorrigible litigation

conduct. See Oliver v. City of Pooler, et al., CV418-100, doc. 59 (S.D. Ga.

Feb. 28, 2019). Oliver’s appeal of that Order has been dismissed for want

of prosecution.       See CV418-100, doc. 69 (S.D. Ga. April 23, 2019)

(Mandate of the United States Court of Appeals for the Eleventh Circuit

dismissing the appeal). In this case, defendant Lyft, Inc. has moved for

an order restricting plaintiff’s further litigation nationwide. See doc. 63

at 31. While the Court should decline to enjoin Oliver’s litigation to the




misconduct based upon minimal (at best) factual support.”), adopted doc. 220 (S.D. Ga.
April 31, 2018). In the Report and Recommendation cited below, CV418-100, doc. 53,
the Court noted that Oliver appeared to have manipulated the Court’s process for
allowing litigants to proceed in forma pauperis, id. at 2-4, continued to make
“inflammatory accusations, unaccompanied by factual support,” id. at 5-6. That
Report and Recommendation also noted the thorough survey of Oliver’s nationwide
litigation history undertaken by the United States District Court for the Central
District of California in declaring him a vexatious litigant. Id. at 6-7. That extensive
and pervasive history of misconduct is the lamentable context for the present Report
and Recommendation. His filings in these cases present more of the same. See, e.g.,
doc. 1 at 4 (stating that the defendant “has dominated the ride share market by
cheating, stealing, and committing violations of state and federal law to gain a tactical
advantage over their own drivers, and passengers.); doc. 29 at 3 (describing Lyft’s
motion to transfer as “rambl[ing] on, and pepper[ed] with [irrelevant] exhibits), 14
(alleging defense counsel, “pulls the same bootleg tactics” of repeated extensions); see
also doc. 97 at 3-5 (identifying Oliver’s objectionable conduct); Oliver v. Lyft, Inc.,
CV419-125, doc. 49 at 2 (referring to defendant’s “crummy ride-sharing service” in a
complaint alleging he was sent unsolicited text messages). He also continues to ignore
the Court’s instructions. See, e.g., doc. 99 at 2 (directing Oliver to show cause why the
litigation conditions previously imposed should not be imposed in this case).
                                             2
    Case 4:19-cv-00063-WTM-CLR Document 113 Filed 09/13/19 Page 3 of 9




extent that Lyft seeks, it should impose restrictions on Oliver’s filings

with this Court.

     Scholars have labeled injunctions (in non-collective actions) that

purport to bind a litigant’s conduct generally as both innovative and

“odd.” Samuel L. Bray, Multiple Chancellors: Reforming the National

Injunction, 131 Harvard L. Rev. 417, 418-420 (2017).          But see Zayn

Siddique, Nationwide Injunctions, 117 Colum. L. Rev. 2095, 2097 (2017)

(concluding that “the reality is that nationwide injunctions are far from

‘unprecedented’—they      are   a   regular   feature   of   the   equitable

jurisprudence of federal courts.”). Academic questions notwithstanding,

injunctive relief is discretionary.   See, e.g., Winter v. Nat. Res. Def.

Council, Inc., 555 U.S. 7, 32 (2008) (“An injunction is a matter of

equitable discretion; it does not follow from success on the merits as a

matter of course.”). The Eleventh Circuit has stated that “[i]t is a bedrock

principle” of equity that injunctive relief should only be imposed “when

fundamental fairness and justice demand it.” See Coral Springs Street

Sys., Inc. v. City of Sunrise, 371 F. 3d 1320, 1340 (11th Cir. 2004). In this

case, therefore, the Court should decline to restrict Oliver’s litigation—

even restricted to litigation against Lyft—nationwide.

                                      3
    Case 4:19-cv-00063-WTM-CLR Document 113 Filed 09/13/19 Page 4 of 9




     It is, however, well-settled that the Court has the authority to

protect itself against persistently frivolous litigation. As has often been

said before, frivolous filings, like Oliver’s, do nothing but impair this

Court’s ability to adjudicate the legitimate claims of other litigants, and

the Court has the power and obligation to protect itself. See, e.g., Procup

v. Strickland, 792 F.2d 1069, 1073-74 (11th Cir. 1986) (en banc) (“Federal

courts have both the inherent power and the constitutional obligation to

protect their jurisdiction from conduct which impairs their ability to carry

out Article III functions.”).   It’s obvious that this Court’s previous

warnings have not deterred Oliver from continuing to waste judicial

resources in this district. These cases demonstrate Oliver’s willingness to

file cases elsewhere, avoid this Court’s existing filing restrictions, and

thereafter transferring them to this Court.

     More comprehensive action is thus warranted here. The following

restrictions should apply:

  1. In addition to paying the Court’s filing fee, Oliver must post a
     $1,000 contempt bond with the Clerk of Court. In this case, he
     should post the required bond within fourteen days of the District
     Judge’s adoption of this recommendation, or as ordered by the
     District Judge. This bond will be held by the Clerk and, if Plaintiff




                                     4
     Case 4:19-cv-00063-WTM-CLR Document 113 Filed 09/13/19 Page 5 of 9




      has conducted the affairs in his case appropriately, 3 the bond will
      be returned to him at its conclusion;

    2. If Plaintiff fails to post a contempt bond, the Court will review the
       Complaint and determine whether it states a claim for relief that
       is plausible on its face, any such Complaint will be DISMISSED
       without any further judicial action 30 days from the date the
       Clerk receives the complaint, unless the Court orders otherwise.
       This automatic dismissal of insubstantial claims “will reduce the
       burden of paper-moving and explanation-writing, conserving a
       little judicial time for litigants who deserve attention.” Alexander
       v. United States, 121 F.3d 312, 315 (7th Cir. 1997). Thus,
       although the Court will read and consider any future Complaint
       that plaintiff endeavors to file, it will not necessarily enter an
       order addressing it. If no order is forthcoming, then 30 after the
       Complaint’s receipt the Clerk shall, without awaiting any further
       direction, notify Oliver that his case has been dismissed without
       prejudice. The Clerk shall not issue a summons on any complaint
       filed without the required bond, without an order from the Court.
       If Oliver posts the required bond, the Clerk shall process the
       Complaint, including issuing the summons, according to normal
       procedures.

    3. The Clerk shall not docket any further motions or papers in this
       case. The Clerk also shall not docket any further motions or
       papers in a case automatically dismissed pursuant to the directive
       above except for a notice of appeal. Any papers other than a notice
       of appeal shall be returned to Oliver unfiled. If Oliver files a
       notice of appeal, the Clerk shall forward a copy of this Report and
       Recommendation, the final disposition of this case by the district
       judge, the notice of appeal, and the dismissed complaint to the
       Court of Appeals. Oliver shall remain responsible for appellate



3
   Given his conduct in his litigation against Lyft, the Court advises Oliver that
redundant litigation, i.e. filling multiple substantially identical claims against a single
defendant, will be construed as misconduct and result in the forfeiture of any litigation
bond he posts to file those claims.
                                              5
     Case 4:19-cv-00063-WTM-CLR Document 113 Filed 09/13/19 Page 6 of 9




      filing fees or he may move this Court to grant IFP status on
      appeal.

    4. To ensure that all future pleadings filed by Oliver are properly
       consolidated for review, the Clerk shall personally advise each
       deputy clerk of the Court’s ruling in this case and develop a
       procedure for ensuring that all future complaints filed by Oliver
       are immediately assigned and forwarded to the presiding district
       judge in this case, regardless of which divisional clerk’s office
       receives and dockets the papers.

    5. Oliver may file a motion to modify or rescind the imposition of
       these restrictions no earlier than 1 year from the date of this
       Report and Recommendation.

    6. These filing restrictions do not apply to any criminal case in which
       Oliver is named as a defendant or to any proper application for a
       writ of habeas corpus. 4

    7. Plaintiff must attach to any Complaint he files a signed affidavit
       swearing that he has read Federal Rule of Civil Procedure 11 and
       will abide by its provisions.

    8. These requirements shall apply to any action transferred or
       removed to this Court, which Oliver files in another United States
       District Court or state court. Upon the docketing of the notice of
       removal or order transferring the case, the Clerk shall notify
       Oliver of his obligation by serving a copy of this Report and
       Recommendation and the District Judge’s final Order upon him.
       If Oliver fails to post the required bond within fourteen days of
       service of the notice of removal or the transfer order, the Clerk


4
   The Court has been successfully managing other malicious serial filers with this
method. See, e.g., Williams v. Darden, 2016 WL 6139926 (S.D. Ga. Oct. 21, 2016)
Fields v. Terminal, 2016 WL 823020 (S.D. Ga. Feb. 26, 2016); Hurt v. Zimmerman,
CV415-260, doc. 3 (S.D. Ga. Oct. 7, 2015); Robbins v. Universal Music Grp., 2015 WL
171443 (S.D. Ga. Jan. 13, 2015); Finch-Grant v. Long, 2014 WL 3888124 (S.D. Ga. Aug.
6, 2014).
                                          6
    Case 4:19-cv-00063-WTM-CLR Document 113 Filed 09/13/19 Page 7 of 9




      shall follow the procedures outlined above for cases filed without
      a contempt bond.

Accordingly, Lyft’s motion to impose pre-filing restrictions on Oliver

should be GRANTED, in part. Doc. 63. As the imposition of these

conditions may cause Oliver to reconsider the prudence of pursuing this

action, all deadlines are STAYED pending the District Judge’s

consideration of this Report and Recommendation.             The Clerk is

DIRECTED to ADMINISTRATIVELY TERMINATE all pending

motions in this case, pending that review.

      To the extent that Oliver wishes to pursue this matter through

arbitration, see doc. 106, he remains free to voluntarily dismiss it and

refile it with the appropriate arbitral body. Whether or not he concedes

that this case should be voluntarily dismissed, his conduct before this

Court warrants imposition of the restrictions detailed above.

      Lyft has effectively incorporated its motion to declare Oliver a

vexatious litigant in this case into a companion case, Oliver v. Lyft, Inc.,

CV4:19-125. See CV4:19-125, doc. 52 at 3-4. For the reasons explained

above, that motion should also be GRANTED, in part. The Clerk is

DIRECTED to ADMINISTRATIVELY TERMINATE all motions

pending in this case (CV4:19-125) pending review of the above
                                      7
    Case 4:19-cv-00063-WTM-CLR Document 113 Filed 09/13/19 Page 8 of 9




recommendations by the District Judge.            Oliver has, however,

apparently conceded that CV4:19-125 should also be dismissed and

proceed in arbitration. See CV4:19-125, doc. 50; doc. 53. As above, if

he wishes to pursue this dispute in arbitration, he is free to voluntarily

dismiss it and refile it before the appropriate arbitral body. Given the

additional conditions recommended above, if Oliver does wish to

voluntarily dismiss, he must file a further notice.      Also, as above,

whether he voluntarily dismisses this case or not, the restrictions on

his future litigation will be imposed.

     This Report and Recommendation (R&R) is submitted to the

district judge assigned to this action, pursuant to 28 U.S.C. § 636(b)(1)(B)

and this Court’s Local Rule 72.3. Within 14 days of service, any party

may file written objections to this R&R with the Court and serve a copy

on all parties.    The document should be captioned “Objections to

Magistrate Judge’s Report and Recommendations.”            Any request for

additional time to file objections should be filed with the Clerk for

consideration by the assigned district judge.

     After the objections period has ended, the Clerk shall submit this

R&R together with any objections to the assigned district judge. The

                                     8
    Case 4:19-cv-00063-WTM-CLR Document 113 Filed 09/13/19 Page 9 of 9




district judge will review the magistrate judge’s findings and

recommendations pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are

advised that failure to timely file objections will result in the waiver of

rights on appeal. 11th Cir. R. 3-1; see Symonett v. V.A. Leasing Corp.,

648 F. App’x 787, 790 (11th Cir. 2016); Mitchell v. United States, 612 F.

App’x 542, 545 (11th Cir. 2015).

     SO ORDERED AND REPORTED AND RECOMMENDED, this

13th day of September, 2019.

                                   ______________________________
                                   ___________________________
                                   CHR
                                    HRISTOPHER
                                    H ISTO
                                         OPHER
                                           PH
                                           PH  L. RAY
                                   UNITED STATES MAGISTRATE JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA




                                     9
